                           Case 1:19-mc-00019 Document 1 Filed 04/25/19 Page 1 of 1
                                 16999
                                              Department of the Treasury - Internal Revenue Service
Form 668 (Y)(c)
(Rev. February 2004)
                                                      Notice of Federal Tax Lien
                                                               Serial Number                            For Optional Use by Recording Office
Area;
SMALL BUSINESS/SELF EMPLOYED AREA #15
Lien Unit Phone: (800) 829-3903                                                     349739319           MC 19-00019
 As provided by section 6321, 6322, and 6323 of the Internal Revenue
 Code, we are giving a notice that taxes (including interest and penalties)
 have been assessed against the following-named taxpayer. We have made
 a demand for payment of this liability, but it remains unpaid. Therefore,
  there is a lien in favor of the United States on all property and rights to                                           f1LEO
  property belonging to this taxpayer for the amount of these taxes, and                                                    c*«nt
                                                                                                                        O'mMMCmHi
 additional penalties, interest, and costs that may accrue.
Name of Taxpayer IMPERIAL PACIFIC INTERNATIONAL CNMI
                         CARMEN FERNANDEZ SOLE MBR
                                                                                                                      mn 2019
Residence                po BOX 10000 PMB 918
                                                                                                              far «hc            Madam
                         SAIPAN, MP 96950-8900                                                                •*_
                                                                                                                         '(■epu^lStedi;)
   IMPORTANT RELEASE INFORMATION: For each assessment listed below,
   unless notice of the lien is refiled by the date given in column (e), this notice shall,
   on the day following such date, operate as a certificate of release as defined
   in IRC 6325(a).


                        Tax Period                                       Date of             Last Day for                 Unpaid Balance
 Kind of Tax              Ending         Identifying Number            Assessment                Refiling                 of Assessment
       (a)                 (b)                      (c)                      (d)                  (e)                               (f)
      941              12/31/2016            XX-XXX2760               03/06/2017             04/05/2027                                    60 .42
      941              03/31/2018            XX-XXX2760               11/05/2018             12/05/2028                             65645.80




Place of Filing
                             US    DISTRICT          COURT       OF    CNMI
                             PO    BOX     500687                                                           Total                   65706.22
                             Saipan, MP 96950


                                                                 INTERNATIONAL,               PR                                          , on this,
This notice was prepared and signed at


the
             05th
                        day of
                                   April                  2019



Signature                        sJtOyCJ^                                   Title
                                                                                                                                35-00-0008
                                                                            ACS     SBSE
for S. MCj^IGAN                                                              (800)      829-3903
       (NOTE:   Certificate of officer authorized by law to take acknowledgment is not essential to the validity of Notice of Federal Tax lien
       Rev. Rul. 71-466, 1971 - 2 C.B. 409)
                                                                                                                    Form 668(Y)(c) (Rev. 2-2004)
                                                      Part 1 - Kept By Recording Office                                              1^0 60025X
